DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 was filed after the mailing date of the instant application on 11/07/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 06/09/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection to claim 1. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 12-14 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection under 35 U.S.C. 103 of claims 1-4, 6-10, 12-13, 17-19, and 21-22 as being unpatentable over Choi et al. (KR 2015/0009274 A), and of claim 20 as being unpatentable over Choi et al. in view of Metz et al. (US 2016/0072081 A1).
	Claims 1, 6, 17, and 21 have been amended.
	No claims are added or cancelled
	Claims 1-4, 6-10, 12-15, 17-22, and 24-25 are pending in the application.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
What is claimed in independent claims 1, 17, and 21 is a novel bidentate ligand comprising one aromatic moiety with a metal-coordinated nitrogen atom, and the other aromatic moiety comprises at least two 5-membered or 6-membered carbocyclic or heterocyclic rings fused together, and these two aromatic moieties are further bridged by one or a combination of a specific subset of given linking groups comprising at least 3 backbone atoms, that is bonded from a position para to the metal-coordinating nitrogen atom to any location on the polycyclic aromatic moiety. 
A search of the prior art did not identify the claimed invention.
With respect to claims 1, 17, and 21, the closest identified prior art is Choi et al. (KR 2015/0008274 A), which teaches bidentate ligands comprising one aromatic ligand with a metal-coordinated nitrogen atom, and the other aromatic moiety may comprise two carbocyclic or heterocyclic rings fused together, and these two aromatic moieties are further bridged by a linking group comprising an amine moiety and at least 3 backbone atoms from a position para to the metal-coordinating nitrogen atom, to any location on the polycyclic aromatic moiety.
However, the compounds of Choi differ from the claimed invention because Choi requires the presence of an amine moiety, and there did not exist any motivation to remove or alter the amine moiety of Choi as of the effective filing date of the claimed invention and arrive at the instant inventive compounds.
Claims 2-4, 6-10, 12-15, 18-20, 22, and 24-25 are allowed by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786